Is44 (Rev. 1o74ASE 6:21-Cv-00158-WWB-E. SWAG UROVER SHRERP/22/21 Page 1 of 1 PagelD 27

The JS 44 civil cover shcct and the information containcd herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, cxecpt as
provided by local rules of court. This torm. approved by the Judicial Contcrence of the United States in September 1974, is required for the usc of the Clerk of Court for the
purpose of initiating the civil docket shect. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

1. (a) PLAINTIFFS DEFENDANTS
Charles Steven Chauncy Michael Charles Main
(b) County of Residence of First Listed Plaintiff Davidson County of Residence of First Listed Defendant i
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

 

 

         

     
     

 

  

 
    
 
 

 

  
  
 
 

  
 
   

  

 

 
   

    
         
  
 
 
 

 

 

 

 

 

(€)} Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Pro Se Unknown
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) lil, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(1 US. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State 0 1 [x] 1 Incorporated or Principal Place oO 4 oO 4
of Business In This State
Oo 2 U.S. Government [x]4 Diversity Citizen of Another State Ix] 2 oO 2 Incorporated and Principal Place CF 5 Oo 5
Defendant (Indicate Citizenship of Parties in ftem {1} of Busincss In Another State
Citizen or Subject of a 113 [C7 3 Foreign Nation
Foreign Country
IV. NATURE OF SUIT (iace an “X" in One Box Only) Click here for: Nature of Suj
Pune UGG Nn RAGE Gu abs niiar i ee RRR Oe ae Re cone R PRU RE MAL TN (bic BANKER ON cr oa) boat SnER STAT RIES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine + 310 Airplane (C1 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (3! USC
130 Miller Act 315 Airplane Product Product Liability _|690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment [7] 320 Assault, Libel & Phasmaccutical Fe Pehle] | 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influcnced and
(Excludes Veterans) H 345 Marine Product Liability |_| 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY ecu CU ABOR GEOR ta) | 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran's Benefits 380 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits + 355 Motor Vehicle 371 Teuth in Lending Act 1 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal rl 720 Labor/Management ba ds i Protection Act
195 Contract Product Liability 1] 360 Other Personal Property Damage Relations + 490 Cable/Sat TV
196 Franchise Injury (CJ 385 Property Damage 740 Railway Labor Act $62 Black Lung (923) 450 Securities/Commodities/
| 362 Personal [njury - Product Liability He Family and Medical 863 DIWC/DIWW (405(2)) |. Exchange
Medical Malpractice Leave Act 864 SSID Title XV1 890 Other Statutory Actions
BEVEL ERE ER |_| 790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
44] Voting | | 463 Alien Detainee Income Security Act ERT MESES a | 895 Freedom of Information
442 Employment |_| 510 Motions to Vacute |_| 870 Taxes (U.S, Plaintiff Act
443 Housing/ Sentence or Defendant) 896 Arbitration
| Accommodations |_| 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
| _}290 All Other Real Property r] 445 Amer. w/Disabilities -[[_] 535 Death Penalty Tse isin q 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
Tl 446 Amer. w/Disabilities -[_ | 540 Mandamus & Other 465 Other Immigration Hl 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
7] 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement!
¥. ORIGIN (Place an “X” in One Box Only)
3] 1 Original mg Removed from Oo 3. Remanded from Oo 4 Reinstated or oO § Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes uniess diversity):

U.S.C. 1332
Brief description of cause:
Defendant's testimony in an evidenitary hearing is false and a fraud upon the court. Defendant's intentional fraud denied plaintiff legal inheritance.

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTEDIN (J CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 4.3 million dollars JURY DEMAND: __[X]Yes__ LJ No
VIII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE —_ Margaret Hudson DOCKET NUMBER 2018-11957 PRDL
TATE OF ATTORNEY OF RECORD
1-19-2021
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
